                                      United States Bankruptcy Court
                                           District of Oregon
In re:                                                                                 Case No. 18-63051-tmr
George Rodrigues, Jr.                                                                  Chapter 7
Melinda Patricia Rodrigues
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0979-6          User: Admin.                 Page 1 of 2                   Date Rcvd: Oct 03, 2018
                              Form ID: 309A                Total Noticed: 74

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db/jdb         +George Rodrigues, Jr.,    Melinda Patricia Rodrigues,      27286 Orchard Rd.,
                 Junction City, OR 97448-8506
smg            +Dept of Justice,    Division of Child Support,     Attn: Bankruptcy Unit,     POB 14670,
                 Salem, OR 97309-5013
smg            +US Attorney General,    Department of Justice,     10th & Constitution NW,
                 Washington, DC 20530-0001
101769037      +BYL Collection Services,     301 Lacey St.,    West Chester, PA 19382-3727
101769038     ++CAINE & WEINER COMPANY,     12005 FORD ROAD 300,    DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner,       P.O. Box 5010,    Woodland Hills, CA 91365)
101769040      +Check City,    Dept. #10859,    P.O. Box 1259,    Oaks, PA 19456-1259
101769043       Credit Control Corp.,    P.O. Box 120570,     Newport News, VA 23612-0570
101769044       Direct Merchants Bank Payment Center,      P.O. Box 60136,    CA 91760-0136
101769046      +Dr. Caviale, MD, P.C.,    201 E. Orangeburg, Suite F,      Modesto, CA 95350-5355
101769047      +Dr. Guwndy, MD,    Sacred Heat Medical Center,     1255 Hilyard St.,    Eugene, OR 97401-7480
101769048       Dr. William P. Maier, MD,     Rheumatology,    633 E. 11th Ave.,    Eugene, OR 97401-3602
101769049       Eugene Emergency Physicians,     P.O. Box 4078,    Portland, OR 97208-4078
101769051       First Physicans Choice,     P.O. Box 9484,    Los Angeles, CA 90074-8623
101769052      +Geico,    One Geico Center,    Macon, GA 31296-0001
101769055      +James Linville, DDS,    579 4th Ave.,     Gustine, CA 95322-1143
101769057      +King Express Recovery Service,     P.O. Box 26415,    Salt Lake City, UT 84126-0415
101769059      +Las Vegas Foot and Ankle Center,     2649 W. Horizon Ridge Pkwy,     Henderson, NV 89052-4801
101769061       Merchants Credit Association,     P.O. Box 505,    Linden, MI 48451-0505
101769065      +Moneytree, Inc.,    890 South Boulder Hwy.,     Henderson, NV 89015-7502
101769066       Monroe & Main,    P.O. Box 2839,    Clinton, WI 53666
101769067      +Newman Water,    P.O. Box 787,    Newman, CA 95360-0787
101769068      +North American Recovery,     P.O. Box 271014,    Salt Lake City, UT 84127-1014
101769069       Northwest Anesthesia Physicians P.C.,      P.O. Box 7247,    Springfield, OR 97475-0011
101769071      +OAC Radiology,    P.O. Box 371100,    Milwaukee, WI 53237-2200
101769072       Oregon Imaging Center,    P.O. Box 25,     Eugene, OR 97440-0025
101769073       Oregon Imaging Centers,     P.O. Box 25,    Eugene, OR 97440-0025
101769074      +Oregon Podiatry Clinic,     2201 Willamette St., D.,    Eugene, OR 97405-3091
101769087     ++PROFESSIONAL RECOVERY CONSULTANTS INC,      2700 MERIDIAN PARKWAY,    SUITE 200,
                 DURHAM NC 27713-2450
               (address filed with court: Professional Recovery Consultants,
                 2700 Meridian Parkway, Suite 200,     Durham, NC 27713-2204)
101769076       Pathology Associates,    P.O. Box 40580,     Eugene, OR 97404-0091
101769077       Pathology Consultants, PC,     P.O. Box 72059,    Springfield, OR 97475-0285
101769079      +PeaceHealth,    P.O. Box 748632,    Los Angeles, CA 90074-8632
101769080       PeaceHealth,    P.O. Box 1768,    Vancouver, WA 98668-1768
101769078      +PeaceHealth,    P.O. Box 1600,    Vancouver, WA 98668-1600
101769084      +Princess House,    470 Myles Standish Blvd.,     Taunton, MA 02780-7369
101769085      +Prithui Shankarm, MD, Inc.,     400 E, Orangeburg Ave., Ste. 3,     Modesto, CA 95350-5365
101769088      +Quest Diagnostic,    1003 Medford Center,     Medford, OR 97504-6769
101769089       Radiology Associates, P.C.,     P.O. Box 53,    Eugene, OR 97440-0053
101769090      +Right Size Funding/Nevada West Financial,      P.O. Box 94743,    Las Vegas, NV 89193-4743
101769093      +SYNB/QVC,    P.O. Box 965005,    Orlando, FL 32896-5005
101769091       Sears Credit Cards/Walmart,     P.O. Box 78051,    Phoenix, AZ 85062-8051
101769092      +Stellar Recovery,    P.O. Box 48370,     Jacksonville, FL 32247-8370
101769094      +The CBE Group, Inc.,    131 Tower Park, DRI P.O. Box 900,      Waterloo, IA 50704-0900
101769095       The Hand Clinic, LLC,    743 Country Clun Rd.,     Eugene, OR 97401-6019
101769096      +Tracy Federal/Valley First Credit Union,      P.O. Box 31279,    Tampa, FL 33631-3279
101769099      +USAA Auto Insurance,    9800 Fredrickburg,     San Antonio, TX 78288-0002
101769098      +University Medical Ctr. Southern Nevada,      2001 Ramrod Ave.,    Henderson, NV 89014-2378
101769101       Verizon/EOS CCA,    700 Norwell,    Norwell, MA 02061

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jsluckey@aol.com Oct 04 2018 02:01:30      JOYCE SOBEL,    451 W Broadway #17,
                 Eugene, OR 97401
tr             +EDI: QVPANCIC.COM Oct 04 2018 05:43:00      Vanesa Pancic,   Chapter 7 Trustee,    POB 280,
                 Wilsonville, OR 97070-0280
smg             EDI: ORREV.COM Oct 04 2018 05:43:00      ODR Bkcy,   955 Center NE #353,    Salem, OR 97301-2555
smg            +E-mail/Text: usaor.bankruptcy@usdoj.gov Oct 04 2018 02:02:28       US Attorney,   US Attorney,
                 1000 SW 3rd Ave #600,   Portland, OR 97204-2936
ust            +E-mail/Text: ustpregion18.eg.ecf@usdoj.gov Oct 04 2018 02:01:55       US Trustee, Eugene,
                 405 E 8th Ave #1100,   Eugene, OR 97401-2728
101769039      +EDI: CAPITALONE.COM Oct 04 2018 05:43:00      Capital One Bank USA, NA,    P.O. Box 30281,
                 Salt Lake City, UT 84130-0281
101769041       E-mail/Text: CCICollectionsGlobalForms@cox.com Oct 04 2018 02:02:16       Cox Communications LV,
                 P.O. Box 79175,   Phoenix, AZ 85062-9175
101769042      +EDI: CCS.COM Oct 04 2018 05:43:00      Credit Collection Services,    Two Wells Ave.,
                 Newton Center, MA 02459-3246
101769045       EDI: DCI.COM Oct 04 2018 05:43:00      Diversified Consultants, Inc.,    P.O. Box 551268,
                 Jacksonville, FL 32255-1268


                               Case 18-63051-tmr7         Doc 9    Filed 10/05/18
District/off: 0979-6                  User: Admin.                       Page 2 of 2                          Date Rcvd: Oct 03, 2018
                                      Form ID: 309A                      Total Noticed: 74


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
101769050       E-mail/Text: bankruptcy@fncbinc.com Oct 04 2018 02:01:35       First National Collection Bureau,
                 610 Waltham Way,    Sparks, NV 89434
101769053      +E-mail/Text: goldenstatecollectionsllc@yahoo.com Oct 04 2018 02:02:06
                 Golden State Collections,    111 D’Arcy Parkway,    Lathrop, CA 95330-9220
101769054       EDI: IRS.COM Oct 04 2018 05:43:00      IRS,    Centralized Insolvency Operation,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
101769056       EDI: JEFFERSONCAP.COM Oct 04 2018 05:43:00       Jefferson Capital System,    16 McLeland Rd.,
                 Saint Cloud, MN 56303
101769058      +EDI: CBSKOHLS.COM Oct 04 2018 05:43:00       Kohls Department Store,    P.O. Box 3115,
                 Milwaukee, WI 53201-3115
101769060      +EDI: MID8.COM Oct 04 2018 05:43:00      MCM Midland Credit Management, Inc.,
                 8875 Aero Dr., Suite 200,    San Diego, CA 92123-2255
101769062      +Fax: 866-693-7292 Oct 04 2018 02:39:58       Metlife Auto & Home,    P.O. Box 41753,
                 Philadelphia, PA 19101-1753
101769064       EDI: MID8.COM Oct 04 2018 05:43:00      Midland Funding, LLC,     8875 Aero Dr., Ste. 200,
                 San Diego, CA 92123-2255
101769063      +EDI: MID8.COM Oct 04 2018 05:43:00      Midland Funding, LLC,     2365 Northside Dr., Ste. 300,
                 San Diego, CA 92108-2709
101769070      +E-mail/Text: _DLBankruptcyDept@nvenergy.com Oct 04 2018 02:02:39        NV Energy,    PO Box 30150,
                 Reno, NV 89520-3150
101769083       EDI: PRA.COM Oct 04 2018 05:43:00      Portfolio Recovery Associates, LLC,     120 Corporate Blvd.,
                 Norfolk, VA 23502
101769075      +E-mail/Text: PGEBankruptcy@pge.com Oct 04 2018 02:02:32
                 Pacific Gas & Electric Bankruptcy Unit,     P.O. Box 8329,   Stockton, CA 95208-0329
101769082       E-mail/Text: vcrockett@plusfourinc.com Oct 04 2018 02:02:49        Plus Four, Inc.,
                 P.O. Box 95846,    Las Vegas, NV 89193-5846
101769086       E-mail/Text: bknotices@professionalcredit.com Oct 04 2018 02:02:11
                 Professional Credit Service,    P.O. Box 7548,    Springfield, OR 97475-0039
101769097      +E-mail/Text: EBankruptcy@UCFS.NET Oct 04 2018 02:02:46       United Consumer Financial Service,
                 865 Bassett Rd.,    Westlake, OH 44145-1194
101769100       E-mail/Text: rgaalswyk@valleyfirstcu.org Oct 04 2018 02:02:47        Valley First Credit Union,
                 P.O. Box 1411,    Modesto, CA 95353-1411
101769102      +EDI: BLUESTEM Oct 04 2018 05:43:00      Webbank/Fingerhut,    6250 Ridgewood ROA,
                 Saint Cloud, MN 56303-0820
101769103       EDI: WFFC.COM Oct 04 2018 05:43:00      Wells Fargo Bank,    P.O. Box 5058,    MAC: P6053-021,
                 Portland, OR 97208-5058
                                                                                               TOTAL: 27

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
101769081*        PeaceHealth,   P.O. Box 748632,   Los Angeles, CA 90074-8632
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                       Case 18-63051-tmr7              Doc 9       Filed 10/05/18
Information to identify the case:

Debtor 1:
                      George Rodrigues Jr.                                       Social Security number or ITIN:   xxx−xx−2029
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Melinda Patricia Rodrigues                                 Social Security number or ITIN:   xxx−xx−5522
(Spouse, if filing)                                                              EIN: 80−0070651
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        District of Oregon                         Date case filed for chapter:        7      10/3/18

Case number:           18−63051−tmr7

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                       About Debtor 2:

1.        Debtor's full name                     George Rodrigues Jr.                                  Melinda Patricia Rodrigues

2.        All other names used in the                                                                  fdba Princess House
          last 8 years

3.      Address                                  27286 Orchard Rd.                                     27286 Orchard Rd.
                                                 Junction City, OR 97448                               Junction City, OR 97448

4.      Debtor's attorney                        JOYCE SOBEL                                           Contact phone (541) 344−8085
                                                 451 W Broadway #17
        Name and address                         Eugene, OR 97401

5.      Bankruptcy trustee                       Vanesa Pancic                                         Contact phone 503−729−8676
                                                 Chapter 7 Trustee
        Name and address                         POB 280
                                                 Wilsonville, OR 97070
                                                                                                           For more information, see pages 2 & 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




                                           Case 18-63051-tmr7              Doc 9      Filed 10/05/18
Debtor George Rodrigues Jr. and Melinda Patricia Rodrigues                                                           Case number 18−63051−tmr7


6. Bankruptcy clerk's office                      405 E 8th Ave #2600                                         Office Hours 9:00 a.m. − 4:30 p.m.
                                                  Eugene, OR 97401
    Documents in this case may be filed at this                                                               Contact phone 541−431−4000
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 10/3/18


7. Meeting of creditors                           October 29, 2018 at 4:00 PM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              U.S. Trustee's Office, Room
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            1900, 405 E 8th Ave, Eugene, OR
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket. Photo ID is required. Debtors must also             97401
                                                  provide proof of reported social security numbers
                                                  (for example, social security card; medical
                                                  insurance card; pay stub; W−2 form; IRS form
                                                  1099; or Social Security Admin.report).

8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 12/28/18
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines. See line 13
    for other important deadlines.              You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




                                        Case 18-63051-tmr7                     Doc 9         Filed 10/05/18
Debtor George Rodrigues Jr. and Melinda Patricia Rodrigues                                                     Case number 18−63051−tmr7


13.    Notices Re Proposed Dismissal           This case may be dismissed without further prior notice if the debtors fail to
       of Case/Undue Hardship                  complete the meeting of creditors, timely file any documents, or make fee
       Presumption; and                        payments ordered by the Court, unless within 21 days of the date in line 6 a party
       Abandonment of Debtor's                 in interest files a written objection to dismissal, setting forth specific grounds, with
       Residence (Real Property)               the Court and sends copies to the debtors' attorney (or debtors if pro se) and
                                               trustee.
                                               Any presumption of undue hardship that may exist in a reaffirmation agreement
                                               filed by the debtors shall remain in effect until the effective date of any discharge
                                               order entered in this case unless a party in interest objects by 12/28/18.
                                               At least 5 days prior to the date of the meeting of creditors, any party in interest
                                               who objects to abandonment of the debtors' residence (real property) must file with
                                               the Court a written objection and serve a copy on the debtors and debtors' attorney.
                                               If no timely objection is filed, the trustee can abandon the property at or after the
                                               meeting of creditors upon request of the debtors or mortgage creditor without any
                                               further notice requirement. Mortgage creditors are authorized to negotiate a loan
                                               modification with a debtor either before or after the meeting of creditors, but any
                                               modification reached cannot become effective until the property is abandoned.
                                               Mortgage creditors may use the procedure outlined in LBF 751.7, available at
                                               www.orb.uscourts.gov, to obtain such abandonment. A creditor's contact with the
                                               debtors and/or debtors' attorney to effect a modification shall not be considered a
                                               violation of the automatic stay of 11 USC §362. Negotiations with represented
                                               debtors must be with debtors' counsel who may consent to the creditor
                                               communicating directly with the debtors.

14.    Trustee Appointment                     The trustee named above is hereby appointed as interim trustee in this case. The
                                               trustee's bond shall be the blanket bond previously approved and filed with the U.S.
                                               Bankruptcy Court Clerk. UNITED STATES TRUSTEE

15.    Court Information and Legal             Court information is available at www.orb.uscourts.gov. For account numbers, etc.
       Advice                                  contact the debtor's attorney. Contact your own attorney with other questions and to
                                               protect your rights. The clerk's office staff is forbidden by law from giving legal advice.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                page 3




                                     Case 18-63051-tmr7                  Doc 9        Filed 10/05/18
